Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing The information in this preliminary prospectus supplement is not complete and may be changed. This preliminary prospectus supplement and the accompanying prospectus are not an offer to sell these securities and we are not soliciting offers in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION PRELIMINARY PROSPECTUS SUPPLEMENT DATED SEPTEMBER 10, 2007 Filed Pursuant to Rule 424(b)(1) Reg No. 333-141425-03 PROSPECTUS SUPPLEMENT (To Prospectus Dated March 20, 2007) $ THE CONNECTICUT LIGHT AND POWER COMPANY $ % First and Refunding Mortgage Bonds, 2007 Series C, due September 1, $ % First and Refunding Mortgage Bonds, 2007 Series D, due September 1, We will pay interest on the Series C Bonds and the Series D Bonds on March 1 and September 1 of each year, beginning March 1, 2008. The Series C Bonds will mature on September 1, and the Series D Bonds will mature on September 1, . We may redeem some or all of the Series C Bonds and the Series D Bonds at our option in the manner and at the redemption prices which we describe under Description of the New BondsOptional Redemption beginning on page S-10 of this prospectus supplement. The Series C Bonds and the Series D Bonds will rank equally with all of our other existing and future first and refunding mortgage bonds issued under our Indenture of Mortgage and Deed of Trust. Investing in the Series C Bonds and the Series D Bonds involves risks. See Risk Factors beginning on page S-3 of this prospectus supplement. Per Series C Per Series D Bond Total Bond Total Price to public % $ % $ Underwriting discount % $ % $ Proceeds, before expenses, to us % $ % $ Plus accrued interest, if any, from the date of original issuance. The Securities and Exchange Commission and state securities regulators have not approved or disapproved these securities, or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The underwriters expect to deliver the Series C Bonds and the Series D Bonds to purchasers only in book-entry form through the facilities of The Depository Trust Company in New York, New York on or about September , 2007. Joint Book-Running Managers Barclays Capital JPMorgan Co-Managers HSBC Lehman Brothers TD Securities The date of this prospectus supplement is September , 2007 No dealer, salesperson or other person is authorized to give any information or to represent anything not contained in this prospectus supplement or the accompanying prospectus. You must not rely on any unauthorized information or representations. This prospectus supplement and the accompanying prospectus are an offer to sell only the Series C Bonds and the Series D Bonds offered hereby, but only under circumstances and in jurisdictions where it is lawful to do so. The information contained in this prospectus supplement and the accompanying prospectus is current only as of their respective dates. TABLE OF CONTENTS Prospectus Supplement Page About this Prospectus Supplement S-1 Documents Incorporated by Reference S-1 Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995 S-2 The Connecticut Light and Power Company S-3 Risk Factors S-3 Use of Proceeds S-6 Selected Historical Consolidated Financial Information S-7 Ratios of Consolidated Earnings to Fixed Charges S-8 Capitalization S-8 Description of the New Bonds S-9 Underwriting S-13 Legal Opinions S-14 Experts S-14 Prospectus Prospectus Summary 1 Risk Factors 1 Where You Can Find More Information 1 Documents Incorporated by Reference 2 Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995 3 The Registrants 4 Use of Proceeds 5 Description of Securities Registered 6 Book Entry System 32 Legal Opinions 34 Experts 34 ABOUT THIS PROSPECTUS SUPPLEMENT This document is in two parts. The first part is this prospectus supplement, which describes the terms of our offering of the Series C Bonds and the Series D Bonds (collectively referred to herein as the New Bonds) and also adds to and updates information contained in the accompanying prospectus and the documents relating to us incorporated by reference into this prospectus supplement and the accompanying prospectus.
